Ostrander, J.
Eleven persons signed the application *444for the drain (2 Comp. Laws, § 4319), ten of them being freeholders if the vendee in a land contract, in possession, is a freeholder. At the common law (1 Bouvier’s Dictionary, p. 693, tit., Estate of Freehold) and by statute (3 Comp. Laws, § 8787) estates of inheritance are freehold estates. The estate of the vendee in a land contract, in possession, is an estate of inheritance. Wing v. McDowell, Walk. Ch. (Mich.) 175; House v. Dexter, 9 Mich. 246; Fitzhugh v. Maxwell, 34 Mich. 138; Bowen v. Lansing, 129 Mich. 117 (57 L. R. A. 643). See, also, City of Marquette v. Land Co., 132 Mich. 130.
The decree is affirmed, with costs to defendant.
Carpenter, Grant, Blair, and Montgomery, JJ., concurred.